           Case 2:19-cv-01848-JCC-MLP Document 82 Filed 09/14/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   COGNIZANT WORLDWIDE LIMITED, et
     al.,
 9                                                        Case No. C19-1848 JCC-MLP
                               Plaintiffs,
10                                                        ORDER
            v.
11
     BARRETT BUSINESS SERVICES INC,
12
                               Defendant.
13

14
            This matter is before the Court on the parties’ stipulated motion for extension of the
15
     pretrial schedule and trial date. (Dkt. # 81.) Having reviewed the motion and the balance of the
16
     record, the Court hereby amends the scheduling order and sets the following amended trial date
17
     and pretrial schedule:
18
                                        EVENT                                           DATE
19     JURY TRIAL to begin at 9:30 a.m., in Courtroom 16206 on:                       09/06/2021
       Deadline for amending pleadings                                                09/28/2020
20     Reports of expert witnesses under FRCP 26(a)(2) due                            03/03/2021
       All motions related to discovery must be filed by this date and noted          04/12/2021
21     for consideration no later than the third Friday thereafter (see
       LCR7(d))
22     Rebuttal expert disclosures under FRCP 26(a)(2) due                            04/14/2021
       Discovery to be completed by                                                   04/23/2021
23     All dispositive motions and motions to exclude expert testimony for            05/19/2021
       failure to satisfy Daubert must be filed pursuant to LCR 7(d)
24

25
     ORDER - 1
           Case 2:19-cv-01848-JCC-MLP Document 82 Filed 09/14/20 Page 2 of 2




 1     Mediation per LCR 39.1 held no later than                                      05/19/2021
       All motions in limine must be filed by this date and noted on the              08/11/2021
 2     motion calendar no later than the third Friday after filing but no later
       than the Friday before the pretrial conference (see LCR 7(d)(4))
 3     Agreed LCR 16.1 Pretrial Order due                                             08/18/2021
       Trial briefs, proposed voir dire and jury instructions, and trial exhibits     08/27/2021
 4     due.

 5
            The Clerk is directed to send copies of this order to the parties and to the Honorable John
 6
     C. Coughenour.
 7
            Dated this 12th day of September, 2020.
 8

 9

10                                                         A
                                                           MICHELLE L. PETERSON
11
                                                           United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
